Case 1:18-cv-03158-LTB Document1 Filed 12/10/18 USDC Colorado Page 1of13

IN THE UNITED STATES DISTRICT COURT ZISDEC 10 AM IO: 42
FOR THE DISTRICT OF COLORADO CPESEY © COLWELL
ww OS SEG aoe

: | CLEA
Civil Action No: "8 _ CV = () 3 l 5 § BY__. ep CLK

COMCAST OF COLORADO I LLC,

 

Plaintiff,
Vv.
ANDREW J. O’CONNOR and MARY E. HENRY, individually,

Defendants.

 

NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. § 1446 (a)

 

COMES NOW, Defendants Andrew J. O’Connor and Mary E. Henry (“Defendants”)
and files this Notice of Removal Pursuant to 28 U.S.C. § 1446 (a) of Case No:
2018CV31084, District Court, Boulder County, Colorado to the United States District

Court for The District of Colorado and as grounds therefore states as follows.

On November 21, 2018, Plaintiff Comcast of Colorado I LLC (“Plaintiff”) erroneously
filed Verified Complaint and Motion for Temporary Restraining Order and Preliminary
Injunction in District Court, Boulder County, Colorado Case No: 2018CV31084.Venue
and jurisdiction are improper in District Court, Boulder County, Colorado because
Plaintiff cites the Cable Communication Policy Act of 1984, 47 U.S.C. § 1541 as

the governing substantive Federal law in this action and because several Federal
questions exist that must be litigated and determined under Federal law and because

diversity of citizenship exists pursuant to 28 U.S.C. § 1332 (a) and because Plaintiff is an

]
Case 1:18-cv-03158-LTB Document1 Filed 12/10/18 USDC Colorado Page 2 of 13

out of state corporation with its principal place of business located in Philadelphia,
Pennsylvania and Defendants are residents of Lafayette, Colorado. Furthermore, the
question of whether a U.S. citizen’s private property rights are subordinated to the
commercial interests of a private company is a Federal question and a matter of Federal
law. This case implicates both the 4™ and 5" Amendments of the U.S. Constitution. The
4" Amendment states: The right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and seizures, shall not
be violated, and no Warrants shall issue, but upon probable cause, supported by
Oath or affirmation, and particularly describing the place to be searched, and the
persons or things to be seized. The 5" Amendment further protects property, by
stating: No person shall be ... deprived of life, liberty, or property, without due
process of law; nor shall private property be taken for public use, without just
compensation. Plaintiffs unlawful actions have deprived Defendants of their rights
under the 4"" and 5'" Amendments of the U.S. Constitution and Plaintiff's lawsuit clearly

generates Federal questions.

Venue and jurisdiction are proper in the United States District Court for The District of
Colorado District Court because Plaintiff cites the Cable Communication Policy Act of
1984, 47 U.S.C. § 1541 as governing substantive Federal law in this action and because
several Federal questions exist and must be litigated and determined under Federal law
and because diversity of citizenship exists pursuant to 28 U.S.C. § 1332 (a) because
Plaintiff is an out of state corporation with its principal place of business located in
Philadelphia, Pennsylvania and Defendants are residents of Lafayette, Colorado and

Plaintiffs lawsuit implicates the 4" and 5" Amendments of the U.S. Constitution which
Case 1:18-cv-03158-LTB Document1 Filed 12/10/18 USDC Colorado Page 3 of 13

must be determined under Federal law.

Jurisdiction and Venue are proper in the United States District Court, District of Colorado
because the actions and transactions occurred in this District. Diversity of citizenship
exists pursuant to 28 U.S.C. § 1332 (a) because Plaintiff is an out of state corporation
with its principal place of business located in Philadelphia, Pennsylvania and Defendants
are residents of Lafayette, Colorado. Plaintiff is an out of state corporation with its
principal place of business located in Philadelphia, Pennsylvania. Defendants are

residents of Lafayette, Colorado.

On November 21, 2018, Plaintiff erroneously filed Verified Complaint and Motion for
Temporary Restraining Order and Preliminary Injunction in State Court in Case No:

2018CV31084, District Court, Boulder County, Colorado.

Plaintiff has embarked upon a campaign of intimidation, bullying, harassment, threats,
character assassination and defamation against Defendants who are simply trying to
protect their private property rights and health, safety and welfare. Plaintiff is a multi-
billion dollar out of state corporation with its principal place of business located in
Philadelphia, Pennsylvania, who is abusing legal process and attempting to use the courts
in order to run over Defendants who are Colorado residents and trying to live their lives
and Plaintiff intends to deprive them their private property rights, right of quiet
enjoyment and right to live in a safe and healthy home environment. Defendants have

been contacted on social media and by telephone and in person by neighbors about how
Case 1:18-cv-03158-LTB Documenti1 Filed 12/10/18 USDC Colorado Page 4 of 13

Comcast workers have threatened and intimidated residents, destroyed property and left
gates open resulting in dogs escaping and being run over by cars. On November 20, 2018,
local news outlets reported that Comcast workers drilling underground for fiber optic
cable struck buried natural gas lines at a senior living community in east suburban
Denver shortly before a fatal explosion that burned several homes. Aurora Fire Rescue
spokeswoman Sherri-Jo Stowell told The Denver Post firefighters were at Heather
Gardens Friday investigating a gas leak when the explosion occurred. The blast killed 82-
year-old Carol Ross. It is clear, that Comcast is a dangerous and dishonest corporation
that threatens the health, safety and welfare of Coloradoans. Is it any wonder that
Defendants are afraid of Comcast? Comcast poses an existential threat to the health,
safety and welfare of Defendants and Coloradoans. Comcast is no better than the oil and
gas industry that puts fracking wells near homes and schools. On November 21, 2018,
Plaintiff continued a pattern of bullying, threatening, harassing, intimidating and
damaging by filing a frivolous Verified Complaint and Motion for Temporary
Restraining Order and Preliminary Injunction in the wrong Court. On November 29,
2018, Plaintiff's process server left summons and complaint on Defendants’ steps with
“11/29/18, 710 AM, illegible initials and served by refusal” handwritten on the top of the
summons. Plaintiff failed to personally serve Defendants pursuant to C.R.C.P. 4 (e) (1)
and (k). On December 3, 2018, Defendants filed Entry of Limited Appearance to Contest
Service of Process and Motion to Quash Service of Process which is pending before the
Court. It is well established in Colorado that service of summons in the cause is void, and
a judgment entered in the absence of the defendant and upon such service is a nullity.

Toenniges v. Drake, 7 Colo. 471, 4 P. 790 (1884).
Case 1:18-cv-03158-LTB Document1 Filed 12/10/18 USDC Colorado Page 5 of 13

In both Plaintiff's Verified Complaint and Motion for Temporary Restraining Order and
Preliminary Injunction, Plaintiff's make numerous material misrepresentations and
several unsubstantiated defamatory statements about Defendant O’Connor. Plaintiffs
material misrepresentations and unsubstantiated defamatory statements include, but are
not limited to, the following:

a. As the supervisor and workers began leaving the Property, Mr. O’Connor got
into his truck, pulled out of his driveway, and accelerated up onto the
sidewalk where a Comcast representative was walking back to his vehicle.
(Verified Complaint, #19, pg.4)

b. Comcast later received reports that Mr. O’Conner (sic) had threatened to
shoot anyone who ventured on his Property without permission. (Verified
Complaint, #20, pg. 5)

c. Mr. O'Connor locked the gate to his background to prevent Comcast
representatives from accessing the easement. (Verified Complaint, pg. 5)

d. Mr. O'Connor used his dog and a “Beware of Dog” sign to intimidate and
deter Comcast representatives from accessing the Easement. (Verified

Complaint, pg. 5)

The first outrageous and defamatory statement is that as the supervisor and workers
began leaving the Property, Mr. O’Connor got into his truck, pulled out of his driveway,
and accelerated up onto the sidewalk where a Comcast representative was walking back

to his vehicle. In fact, Defendant O’Connor (“Defendant”) did not drive onto the sidewalk
Case 1:18-cv-03158-LTB Document1 Filed 12/10/18 USDC Colorado Page 6 of 13

and does not own a truck. On October 17, 2018, Comcast workers knocked on
Defendants’ door three times demanding access to the backyard and three times
Defendant told them no and requested $1000.00 to allow them access to our backyard.
The last two Comcast workers that knocked on our door told Defendant that they were
supervisors and that they had an easement giving them a legal right to access the
backyard. Defendant told them that he had done some legal research and believed that
Comcast does not own an easement on our property. Even if Comcast owned an
easement, which Defendants don’t believe that they do, Defendants have an absolute
right to protect their private property and request payment to access their private
property. The last worker that Defendant spoke with became very angry and said that he
was going to call the police. Defendant left to run some errands and when he returned he
saw two Lafayette Police Department vehicles parked in front of his home. Two police
officers approached Defendant and questioned him and told him that a Comcast
worker called them and reported that Defendant had swerved toward the workers with his
car. Defendant told them that the Comcast worker lied and that he had not swerved
toward anyone. The female police officer said that the Comcast worker was very adamant
that Defendant had swerved toward him. Defendant told the police officer that he was
just as adamant that he did not swerve toward the worker and that the worker was lying.
The police officer then told Defendant that she didn't see what happened and that it was a
case of "he said, she said." Defendant told the police officer that the Comcast workers
were angry that he wanted to charge them to go onto our property and were lying to get
him arrested in order to turn a civil dispute into a criminal matter. On October 17, 2018,

Comcast workers committed serious misconduct including harassment and filing a false
Case 1:18-cv-03158-LTB Document1 Filed 12/10/18 USDC Colorado Page 7 of 13

police report against Defendant with the Lafayette Police Department. In fact, on October
17, 2018, Comcast used the Lafayette Police Department to further harass and
intimidate Defendant in order to gain access to the fenced in backyard. Obviously, the

Lafayette Police Department agreed with Defendant that Comcast workers were lying.

Perhaps, the most outrageous libel, in a pleading full of libelous statements, is Plaintiffs
second unsubstantiated defamatory statement that Comcast later received reports that
Mr. O'Conner (sic) had threatened to shoot anyone who ventured on his Property
without permission. In fact, Defendant never made any such threat and does not own a
gun and is an anti-gun advocate and has had numerous letters to the editor published in
the Daily Camera calling for the repeal of the 2"! Amendment. In fact, Defendants
supported the City of Boulder’s recently enacted Assault Weapon’s Ban and have
testified before the Boulder City Council, Lafayette City Council and at the legislature
and have attended numerous protests supporting gun regulations. It is outrageous that
Plaintiff thinks that it appropriate that make unsubstantiated, baseless and libelous claims

against Defendant and Plaintiff should be sanctioned accordingly.

Plaintiff's third outrageous and defamatory statement is that Mr. O’Connor locked the
gate to his background to prevent Comcast representatives from accessing the easement.
Defendant purchased the home in 2003 with the six foot fence and Defendants have
always locked the gate so that their dog doesn’t escape and for security reasons.

Defendants are allowed to fence in their private property, put their dog in the backyard,
Case 1:18-cv-03158-LTB Documenti1 Filed 12/10/18 USDC Colorado Page 8 of 13

lock their gate to protect their dog and property and it is outrageous for Comcast too
imply that Defendants are not allowed to do what they want with their private property.

Plaintiff's fourth outrageous and defamatory statement is that Mr. O’Connor used his dog
and a “Beware of Dog” sign to intimidate and deter Comcast representatives from
accessing the Easement. In 2011, Defendants purchased their blue heeler Einstein as a pet
for their daughter Teagan. Since 2011, Defendants have left Einstein in the backward
during the day and kenneled the dog at night. The backyard is Einstein’s domain and he
protects his domain. That being said, Einstein weighs 40lbs and is not a guard dog.
Defendants posted Beware of Dog and No Trespassing sign on both ends of our property
over three years ago. Said signs were not posted to intimidate and deter Comcast
representatives from accessing the Easement. Defendants have an absolute right to keep
their dog in the backyard, lock the gates to protect the dog and property and to post
Beware of Dog and No Trespassing signs and it is outrageous for Comcast too imply that

Defendants are not allowed to do what they want with their private property.

For the last several months, Comcast workers have been laying fiber optic cable
throughout Defendants’ neighborhood and they have become increasingly belligerent and
aggressive demanding access to our private property. Defendant has repeatedly told
Comcast workers that he would allow them access if they paid him $1000.00. In 1992,
Defendant was in a very serious automobile car accident when he was hit head-on by a
drunk driver and was hospitalized for over thirteen months; consequently, he has titanium

rods in his femur and tibia. As a result, it is very difficult and sometimes impossible for
Case 1:18-cv-03158-LTB Document1 Filed 12/10/18 USDC Colorado Page 9 of 13

Defendant to walk up and down the steps to the backyard, unlock the gates and bring the

dog which is the reason that Defendant requests payment of $1,000.00.

On October 11, 2018, Defendants’ dog turned up lame and could not stand up.
Defendants thought that they were going to have to put the dog down. Defendants’ took
Einstein to Mountain Ridge Animal Hospital and the veterinarian diagnosed him with a
blunt trauma injury to the hind leg and prescribed pain medication costing Defendants
$66.17. This has never happened before to Defendants’ dog and coincidentally happened
when Comcast workers were working in Defendants’ neighborhood trying to access
Defendants’ private property. We believe that Comcast worker injured our dog on
October 10, 2018, because our next door neighbor told us that she allowed Comcast

workers into her backyard and that she observed them looking over our fence on that day.

On October 21, 2018, Defendant emailed Comcast a demand letter for $10,066.17 in
compensation for the pattern of threats, harassment and intimidation and for injuring
Defendants’ dog and attempting to get Defendant arrested. Defendants have been
contacted on social media and by telephone and in person by neighbors about how
Comcast workers have threatened and intimidated residents, destroyed property and
irresponsibly left gates open resulting in dogs escaping and being run over by cars. On
November 20, 2018, local news outlets reported that Comcast workers drilling
underground for fiber optic cable struck buried natural gas lines at a senior living
community in east suburban Denver shortly before a fatal explosion that burned several
homes. Aurora Fire Rescue spokeswoman Sherri-Jo Stowell told The Denver Post

firefighters were at Heather Gardens Friday investigating a gas leak when the explosion
Case 1:18-cv-03158-LTB Document1 Filed 12/10/18 USDC Colorado Page 10 of 13

occurred. The blast killed 82-year-old Carol Ross. It is clear, that Comcast is a dangerous
and dishonest corporation that threatens the health, safety and welfare of Coloradoans. Is

it any wonder that Defendants are afraid of Comcast?

Plaintiff has engaged in a pattern of bullying, harassment, threats and intimidation of
Defendants and the Verified Complaint and Motion for Temporary Restraining Order and
Preliminary Injunction are simply a continuation of this unfortunate pattern. On October
17, 2018, Defendant talked to Boulder District Attorney Michael Dougherty about the
bullying, harassment, threats and intimidation tactics by Plaintiff. On October 18, 2018,
Defendant emailed Lafayette Mayor Berg and fellow Councilwomen Harkness and
Mazza about the bullying, harassment, threats and intimidation. Also, on October 18,
2018, Lafayette police left a plat map from 1983 with a card at Defendants’ residence on
which Officer McDonald wrote: These are copys (sic) of your land. If you have question
call Boulder County Dispatch. (303) 441-4444. A cursory examination of the 1983 plat
map shows that Comcast does not own an easement on Defendants’ private property. The
only utilities listed on the 1983 plat map are Public Service Co. and Mountain States
Telephone. Furthermore,a review of Defendants’ deed, title as well as what is
recorded at the courthouse seems to indicate that Plaintiff does not own an easement on
Defendants’ private property. It is important to note that there is no HOA in Defendants’
subdivision. Defendants seriously doubt that Comcast can prove that they own an
easement on Defendants’ private property. Whether a U.S. citizen’s private property
rights are subordinated to commercial interests of a private company is a Federal
question. This case implicated both the 4" and 5" Amendments of the U.S. Constitution.

This case implicates both the 4"" and 5" Amendments of the U.S. Constitution. The 4"

10
Case 1:18-cv-03158-LTB Document1 Filed 12/10/18 USDC Colorado Page 11 of 13

Amendment states: The right of the people to be secure in their persons, houses,
papers, and effects, against unreasonable searches and seizures, shall not be
violated, and no Warrants shall issue, but upon probable cause, supported by
Oath or affirmation, and particularly describing the place to be searched, and the
persons or things to be seized. The 5'" Amendment further protects property, by
stating: No person shall be ... deprived of life, liberty, or property, without due
process of law; nor shall private property be taken for public use, without just
compensation. Plaintiff's unlawful actions have deprived Defendants of their rights
under the 4" and 5"" Amendments of the U.S. Constitution and Plaintiff's lawsuit clearly

generates Federal questions.

On December 5, 2018 at 7:00am, several people who we later learned represented
Plaintiff showed up at Defendants’ residence with several vehicles. Defendants did not
know who they were and Defendants and their ten year old daughter were frightened,
intimidated and felt threatened by this show of force. Defendants are convinced that
Plaintiff has filed this frivolous lawsuit in the wrong court in order to harass, threaten and
intimidate Defendants and because Comcast knows that they don’t own an easement on
Defendants’ private property and is afraid that their threatening, intimidating and bullying
tactics and unlawful actions against Defendants will cause Lafayette residents to drop
Comcast. Again, Plaintiff's unlawful actions have deprived Defendants of their rights
under the 4 and 5'" Amendments of the U.S. Constitution and Plaintiff's lawsuit clearly

generates Federal questions.

1]
Case 1:18-cv-03158-LTB Document1 Filed 12/10/18 USDC Colorado Page 12 of 13

WHEREFORE, based upon the foregoing, Defendants Andrew J. O’Connor and Mary
E. Henry respectfully request that Case No: 2018CV31084 erroneously filed in District
Court, Boulder County, Colorado be removed to the United States District Court for the
District of Colorado and grant any such further relief that the Court deems just and

proper.

Dated: December 8, 2018

Respectfully submitted,
ANDREW J. O’>CONNOR AND MARY E. HENRY

Z2—— WA

Pro Se Defendants

Andrew J. O’Connor and Mary E. Henry

1220 W. Devonshire Court

Boulder, CO 80026

Telephone: (303) 882-1693 and (303) 919-7124
Email: oconnorandrew@hotmail.com

Email: meandgriff@gmail.com

12
Case 1:18-cv-03158-LTB Document1 Filed 12/10/18 USDC Colorado Page 13 of 13

CERTIFICATE OF SERVICE

I hereby certify that on this 8" day of December 2018, a true and correct copy of
NOTICE OF REMOVAL PURSUANT TO 28 USS. C. § 1446 (a) was emailed and/or
deposited in the United States Mail, first-class postage prepaid and addressed to:

Ballard Spahr

Attn: J. Matthew Thornton

1225 17" Street, Suite 2300
Denver, CO 80202

Tel: (303) 292-2400

Fax: (303) 296-3956

Email: thorntonj@ballardspahr.com
Attorneys for Plaintiff

ANDREW J. O°>CONNOR

 

Andrew J. O’Connor

13
